Motion for stay pending determination of review proceeding.
Cross motion to dismiss petition.
Upon the papers filed in support of the motion and the papers filed in support of the cross motion, it is ordered that *772the motion for a stay is denied, without costs, and it is further ordered that the cross motion is granted, without costs. A proceeding pursuant to CPLR article 78 may be commenced in this Court to seek review of "[a]n order of the administrative review board for professional medical conduct or a determination of a committee in which no review by the administrative review board was requested” (Public Health Law § 230-c [5]). Inasmuch as petitioner elected to seek review by the Administrative Review Board, he is precluded at this time from commencing a proceeding in this Court pursuant to CPLR article 78.
Cardona, P. J., Mercure, Crew III, White and Casey, JJ., concur.